UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7462


DARIOUS LAMONT MOORE,

                Plaintiff - Appellant,

          v.

STATE OF SOUTH CAROLINA; SUPREME COURT, in the County of
Columbia; COURT OF APPEALS, in the County of Sumter,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Richard Mark Gergel, District
Judge. (8:12-cv-03584-RMG)


Submitted:   December 17, 2013            Decided:   December 20, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darious Lamont Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Darious   Lamont   Moore       seeks   to   appeal   the   district

court’s text order denying Moore’s motion to compel discovery in

his previously dismissed 42 U.S.C. § 1983 (2006) civil rights

action.   We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

          Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

          The district court’s order was entered on the docket

on June 13, 2013.     The notice of appeal was filed on September

10, 2013. *     Because Moore failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.           We dispense with oral argument

because the facts and legal contentions are adequately presented



     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                     2
in the materials before this court and argument would not aid

the decisional process.



                                                    DISMISSED




                              3